Exhibit 10.35

Konidaris 2010 PRSU Agreement

PERFORMANCE-BASED

RESTRICTED STOCK UNITS AWARD AGREEMENT

This Award Agreement (the “Agreement”) is entered into as of May 13, 2010 by and
between Electro Scientific Industries, Inc., an Oregon corporation (the
“Company”), and Nicholas Konidaris (“Recipient”), for the grant of restricted
stock units with respect to the Company’s Common Stock (“Common Stock”).

On May 13, 2010, the Compensation Committee of the Company’s Board of Directors
made a restricted stock units award to Recipient pursuant to the Company’s 2004
Stock Incentive Plan (the “Plan”). The award is intended to qualify as
performance-based compensation under Section 162(m) of the Internal Revenue Code
of 1986. Recipient desires to accept the award subject to the terms and
conditions of this Agreement.

IN CONSIDERATION of the mutual covenants and agreements set forth in this
Agreement, the parties agree to the following.

1. Grant and Terms of Restricted Stock Units. The Company grants to Recipient
under the Plan              restricted stock units, subject to the restrictions,
terms and conditions set forth in this Agreement.

(a) Rights under Restricted Stock Units. A restricted stock unit (a “RSU”)
represents the unsecured right to require the Company to deliver to Recipient
one share of Common Stock for each RSU subject to Section 1(c). The number of
shares of Common Stock deliverable with respect to each RSU is subject to
adjustment as determined by the Board of Directors of the Company as to the
number and kind of shares of stock deliverable upon any merger, reorganization,
consolidation, recapitalization, stock dividend, spin-off or other change in the
corporate structure affecting the Common Stock generally.

(b) Vesting. The RSUs issued under this Agreement shall initially be 100%
unvested and subject to forfeiture as set forth below.

(i) Except as set forth in Section 1(d) or in the Employment Agreement, dated as
of January 7, 2004, by and between the Company, as amended, as the same may be
amended, visited or modified from time to time (the “Employment Agreement”), if
Recipient ceases to be employed by the Company for any reason or for no reason
prior to the end of the Performance Period (as defined below), the unvested RSUs
shall be forfeited to the Company.

(ii) To the extent that the number of RSUs first specified above are reduced in
accordance with Section 1(b)(iii) upon achievement to any extent of the
Performance Goals (as defined below) and except as provided in Section 1(d), the
reduction shall be forfeited to the Company. The extent to which any Performance
Goal is achieved, if at all, shall be determined by a date that is no later than
December 31 of the calendar year in which the Performance Period ends (the
“Determination Date”). Nothing contained in this Agreement shall confer upon
Recipient any right to be employed by the Company or to continue to provide
services to the Company or to interfere in any way with the right of the Company
to terminate Recipient’s services at any time for any reason, with or without
cause.



--------------------------------------------------------------------------------

(iii) The vesting of the RSUs shall be based on two “Performance Goals,” as
follows:

(A)                      [insert # equal to 60%] of the RSUs shall vest based on
(1) the average of the annual percentage increase/decrease in net sales of the
Company for each of fiscal 2011, 2012 and 2013 compared to the immediately
preceding fiscal year (such three fiscal year period, the “Performance Period”),
relative to (2) the average of the annual percentage increase/decrease in net
sales for each member of the peer group of companies set forth on Exhibit A (the
“Peer Group”) for each of the three fiscal years most comparable to the fiscal
years comprising the Performance Period for which annual net sales information
is available prior to the Determination Date (the “Comparable Period”) compared
to the immediately preceding fiscal year;

(B)                      [insert # equal to 40%] of the RSUs shall vest based on
(1) the average of operating cash flow as a percentage of net sales for the
Company for each fiscal year in the Performance Period, relative to (2) the
average of operating cash flow as a percentage of net sales for each member of
the Peer Group for each fiscal year in the Comparable Period;

(C) All information with respect to members of the Peer Group will be based upon
publicly available information. The number of RSUs vesting pursuant to
Subsection 1(b)(iii)(A) and Subsection 1(b)(iii)(B) shall be increased or
reduced as follows:

 

Company Percentile Rank vs. Peer Group

  Portion of RSUs Subject to
Subsection (A) or (B)  Vesting

³ 90th

 

200

    75th

  150%

    50th

  100%

    25th

    50%

< 25th

      0%

RSUs will vest proportionately between 50% and 100% for Company rankings between
the 25th and 50th percentiles, between 100% and 150% for Company rankings
between the 50th and 75th percentiles, and between 150% and 200% for Company
rankings between the 75th and 90th percentiles. The Compensation Committee of
the Board of Directors may, in its discretion, permit the vesting of any or all
of the RSUs subject to this Agreement for a Company ranking below the 25th
percentile.

(D) The aggregate number of vested RSUs determined pursuant to
Subsection 1(b)(iii)(C) (the “Base Number”) shall be increased based on the
Company’s return on equity in fiscal 2013 relative to the average return of
equity for each member of the Peer Group for the fiscal year most comparable to
the Company’s fiscal 2013 for which return on equity information is available
prior to the Determination Date. The increased number of vested RSUs shall be
equal to the Base Number multiplied by the Multiplier, as follows:

 

Company Percentile Rank vs. Peer Group

 

Multiplier

                  ³ 90th

  1.4

90th > and ³ 80th

  1.3

80th > and ³ 70th

  1.2

70th > and ³ 60th

  1.1

60th > and ³ 50th

  1.0

 

2



--------------------------------------------------------------------------------

(E) The number of RSUs determined pursuant to this Section 1(b)(iii) shall vest
on the last day of the Performance Period, subject to Section 1(b)(i) and
Section 1(d). Any RSUs not vested at that time shall be forfeited.

(c) Delivery Date. Except as set forth in Section 1(d)(iv), the delivery date
for a RSU subject to this Agreement shall be as soon as practicable on or after
the Determination Date, but in no event later than December 31 of the calendar
year in which the Performance Period ends.

(d) Proration upon Termination for Certain Reasons Prior to End of Performance
Period; Treatment on Change in Control.

(i) Proration on Death or Total Disability. If Recipient ceases to be an
employee of the Company by reason of Recipient’s death or total disability prior
to the end of the Performance Period, the RSUs shall not be forfeited under
Section 1(b)(i) and the following shall apply:

(1) The number of RSUs Recipient would otherwise be entitled to receive pursuant
to Section 1(b)(iii) if Recipient were employed through the end of the
Performance Period (the “Base Payout”) shall be reduced to a number determined
by multiplying the Base Payout by a percentage calculated by dividing the number
of months elapsed from the beginning of the Performance Period to the date of
termination of employment (rounded down to the whole month) by 36 (the “Pro Rata
Percentage”). RSUs that exceed the reduced number shall be forfeited to the
Company.

(2) The Board of Directors or the Compensation Committee of the Board of
Directors, in its discretion, may increase the number of RSUs the Recipient
would otherwise be entitled to receive under this Section 1(d)(i); the Recipient
shall have no right to any increase.

(3) The amount of RSUs determined under (1) and (2) shall be delivered as soon
as practicable on or after the Determination Date, but in no event later than
December 31 of the calendar year in which the Performance Period ends.

 

3



--------------------------------------------------------------------------------

(4) The term “total disability” means a medically determinable mental or
physical impairment that is expected to result in death or has lasted or is
expected to last for a continuous period of 12 months or more and that, in the
opinion of the Company and two independent physicians approved by the Company,
causes the Recipient to be unable to perform his or her duties as an employee,
director, officer or consultant of the Company and unable to engage in any
substantial gainful activity. Total disability shall be deemed to have occurred
after both of the following have occurred:

(A) The two independent physicians have furnished their written opinion of total
disability to the Company; and

(B) The Company has reached an opinion of total disability.

(ii) Retirement. If Recipient voluntarily terminates his employment with the
Company after Recipient attains age 67 with the intention of not seeking further
full-time employment but prior to the end of the Performance Period, the RSUs
shall not be forfeited under Section 1(b)(i) and vesting will continue to be
determined pursuant to Section 1(b)(iii).

(iii) Proration on Termination Other Than for Cause. If the Company terminates
Recipient’s employment with the Company other than for Cause or Recipient
terminates his employment for Good Reason and there has been no Change in
Control (as “Cause,” “Good Reason” and “Change in Control” are defined in the
Employment Agreement) prior to the end of the Performance Period, the RSUs shall
not be forfeited under Section 1(b)(i) and the following shall apply:

(1) The Base Payout shall be reduced to a number determined by multiplying the
Base Payout by a percentage calculated by dividing the sum of (A) the number of
months elapsed from the grant date to the date of termination and (B) the lesser
of (y) the number of months from the date of termination to the end of the
Performance Period and (z) 24 months, by 36 (it being acknowledged that the
resulting percentage could be 100%, therefore not reducing the Base Payment).
RSUs that exceed the reduced number shall be forfeited to the Company.

(2) The Board of Directors or the Compensation Committee of the Board of
Directors, in its discretion, may increase the number of RSUs the Recipient
would otherwise be entitled to receive under this Section 1(d)(iii); the
Recipient shall have no right to any increase.

(3) The amount of RSUs determined under (1) and (2) shall be delivered as soon
as practicable on or after the Determination Date, but in no event later than
December 31 of the calendar year in which the Performance Period ends.

 

4



--------------------------------------------------------------------------------

(iv) Treatment following Change in Control. Except as otherwise provided in the
Employment Agreement:

(1) If as a result of a Change in Control, the Company’s Common Stock ceases to
be listed for trading on a national securities exchange (an “Exchange”) and the
voting securities of the resulting corporation or the acquiring corporation, as
the case may be (including without limitation, the voting securities of any
corporation which as a result of the Change in Control owns the Company or all
or substantially all of the Company’s assets either directly or through one or
more subsidiaries) (the “Surviving Company”), are traded on an Exchange, any
RSUs subject to this award that are unvested on the date of the Change in
Control shall continue to vest and be deliverable according to the terms and
conditions of this award and this award shall be replaced with an award for
voting securities of the Surviving Company (a “Replacement Award”), which
Replacement Award shall consist of RSUs with respect to shares of voting
securities that have a value (determined using the Surviving Company’s stock
price as of the date of the Change in Control) equal to the value of the shares
of Common Stock with respect to the replaced award of RSUs (determined using the
Company’s stock price and assuming attainment of target performance or actual
performance achieved, if greater, as of the date of the Change in Control);
provided, however, that in the event of a termination of Recipient’s Employment
by the Company or the Surviving Company without Cause or by Recipient for Good
Reason during the Performance Period, the Replacement Award shall immediately
vest and the shares shall be delivered as soon as practicable on or after the
Determination Date, but in no event later than December 31 of the calendar year
in which the Performance Period ends; and provided further that the Company or
the Surviving Company shall pay to Recipient an additional lump sum cash
payment, paid as soon as practicable on or after the Determination Date, but in
no event later than December 31 of the calendar year in which the Performance
Period ends, equal to the decrease, if any, in the value of a share of the
Surviving Company’s voting securities from the date of the Change in Control (as
increased on a calendar quarterly basis using an annual interest rate, as of the
last business day of the calendar quarter, for zero-coupon U.S. government
securities with a constant maturity closest in length to the time period between
the date of the Change in Control and the date of vesting of the Replacement
Award) to the time of vesting multiplied by the total number of RSUs vesting on
such date.

(2) If as a result of a Change in Control, the Company’s Common Stock continues
to be listed for trading on an Exchange, any RSUs that are unvested on the date
of the Change of Control shall continue to vest in accordance with the terms and
conditions of this award; provided however, that, in the event of a termination
of Recipient’s employment by the Company without Cause or by Recipient for Good
Reason during the vesting period of this award such award shall immediately vest
and the shares shall be delivered as soon as practicable on or after the
Determination Date, but in no event later than December 31 of the calendar year
in which the Performance Period ends; and provided further that Recipient shall
be entitled to receive a lump sum cash payment, paid as soon as practicable on
or after the Determination Date, but in no event later than December 31 of the
calendar year in which the Performance Period ends, equal to the decrease, if
any, in the value of a share of the Company’s stock from the date of the Change
in Control (as increased on a calendar quarterly basis using an annual interest
rate, as of the last business day of the calendar quarter, for zero-coupon U.S.
government securities with a constant maturity closest in length to the time
period between the date of the Change in Control and the date of the vesting) to
the time of vesting, multiplied by the total number of RSUs vesting on such
date.

 

5



--------------------------------------------------------------------------------

(3) Notwithstanding anything in clauses (1) and (2) above to the contrary, if
(i) a change in ownership of the Company occurs (applying the definition of
“change in the ownership of a corporation” set forth in Treasury Regulation
Section 1.409A(3)(i)(5)(v), replacing “50 percent” with “75 percent”) or
(ii) there is a change in the ownership of a substantial portion of the assets
of the Company (applying the definition of “change in the ownership of a
substantial portion of a corporation’s assets” set forth in Treasury Regulation
Section 1.409A(3)(i)(5)(vii), replacing “40 percent” with “all or substantially
all”), then all unvested RSUs subject to this award shall vest in an amount
equal to the greater of (A) the number of RSUs subject to this Agreement and
(B) the amount payable under this Agreement based on actual results, and be
deliverable immediately prior to the closing of such transaction.

(4) For purposes of this Agreement, a “Change in Control” of the Company shall
mean the occurrence of any of the following events:

(A) Any consolidation, merger or plan of share exchange involving the Company (a
“Merger”) as a result of which the holders of outstanding securities of the
Company ordinarily having the right to vote for the election of directors
(“Voting Securities”) immediately prior to the Merger do not continue to hold at
least 50% of the combined voting power of the outstanding Voting Securities of
the surviving or continuing corporation immediately after the Merger,
disregarding any Voting Securities issued or retained by such holders in respect
of securities of any other party to the Merger;

(B) Any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, the assets of the
Company;

(C) The adoption of any plan or proposal for the liquidation or dissolution of
the Company;

(D) At any time during a period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors (“Incumbent
Directors”) shall cease for any reason to constitute at least a majority
thereof, unless each new director elected during such two-year period was
nominated or elected by two-thirds of the Incumbent Directors then in office and
voting (with new directors nominated or elected by two-thirds of the Incumbent
Directors also being deemed to be Incumbent Directors); or

(E) Any Person (as hereinafter defined) shall, as a result of a tender or
exchange offer, open market purchases, or privately negotiated purchases from
anyone other than the Company, have become the beneficial owner (within the
meaning of Rule 13d -3 under the Securities Exchange Act of 1934), directly or
indirectly, of Voting Securities representing fifty percent (50%) or more of the
combined voting power of the then outstanding Voting Securities.

 

6



--------------------------------------------------------------------------------

Notwithstanding anything in the foregoing to the contrary, unless otherwise
determined by the Board of Directors, no Change in Control shall be deemed to
have occurred for purposes of this Agreement if (1) Recipient acquires (other
than on the same basis as all other holders of the Company Common Stock) an
equity interest in an entity that acquires the Company in a Change in Control
otherwise described under subparagraph (A) or (B) above, or (2) Recipient is
part of group that constitutes a Person which becomes a beneficial owner of
Voting Securities in a transaction that otherwise would have resulted in a
Change in Control under subparagraph (E) above.

(5) For purposes of this Agreement, the term “Person” shall mean and include any
individual, corporation, partnership, group, association or other “person”, as
such term is used in Section 14 (d) of the Securities Exchange Act of 1934 (the
“Exchange Act”), other than the Company, a wholly owned subsidiary of the
Company or any employee benefit plan(s) sponsored by the Company.

(6) For purposes of this Agreement, termination by Recipient of his or her
employment for “Good Reason” shall mean termination based on the following,
after notice to the Company or the Surviving Company by the Recipient of the
condition within one year of the occurrence of the condition and failure of the
Company or the Surviving Company to remedy the condition within 30 days after
notice:

(A) a material diminution of Recipient’s status, title, position(s) or
responsibilities from Recipient’s status, title, position(s) and
responsibilities as in effect immediately prior to the Change in Control or the
assignment to Recipient of any duties or responsibilities which are inconsistent
with such status, title, position(s) or responsibilities (in either case other
than is isolated, insubstantial or inadvertent actions which are remedied after
notice), or any removal of Recipient from such position(s), except in connection
with the termination of Recipient’s employment for Cause, total disability (as
defined in Section 1(d)(i)) or as a result of Recipient’s death or voluntarily
by Recipient other than for Good Reason;

(B) a material reduction by the Company or Surviving Company in Recipient’s rate
of base salary, bonus or incentive opportunity or a material reduction in
benefits (other than reductions that do not impact Recipient’s compensation
opportunity, taken as a whole, or a reduction in benefits applicable to
substantially all employees); or

(C) the Company’s or Surviving Company’s requiring Recipient to be based more
than fifty miles from the principal office at which Recipient is based
immediately prior to the Change in Control, except for reasonably required
travel on the Company’s business.

(e) Restrictions on Transfer and Delivery on Death. Recipient may not sell,
transfer, assign, pledge or otherwise encumber or dispose of the RSUs. Recipient
may designate beneficiaries to receive shares of stock with respect to RSUs if
Recipient dies before the delivery date by so indicating on Exhibit B, which is
incorporated into and made a part of this agreement. If Recipient fails to
designate beneficiaries on Exhibit B, the shares will be delivered to
Recipient’s estate.

 

7



--------------------------------------------------------------------------------

(f) Reinvestment of Dividend Equivalents. On each date on which the Company pays
a dividend on a share of Common Stock with respect to an RSU, the number of RSUs
subject to this Agreement shall be increased by a number equal to the number of
whole or fractional shares of Common Stock with a value equal to the value of
the dividends that would have been paid on the stock deliverable pursuant to
those RSUs that vest pursuant to Section 1 (if such shares were outstanding),
divided by the closing stock price on the dividend payment date.

(g) Delivery on Delivery Date. As soon as practicable following the delivery
date for a share of Common Stock, the Company shall deliver a certificate for
the number of shares represented by all RSUs having a delivery date on the same
date, rounded down to the whole share. No fractional shares of Common Stock
shall be issued. The Company shall pay to Recipient in cash an amount equal to
the value of any fractional shares that would otherwise have been issued, valued
as of the delivery date. If shares or cash are to be delivered on a particular
date, the shares or cash shall be deemed delivered on that date for purposes of
compliance with the terms of this Agreement if the cash or shares are actually
delivered within 45 days after the specified date as determined in the Company’s
discretion with the Recipient having no right to determine the delivery date.
Recipient shall not have any right to determine or direct the date of actual
delivery.

(h) Recipient’s Rights as Shareholder. Recipient shall have no rights as a
shareholder with respect to the RSUs or the shares underlying them until the
Company delivers the shares to Recipient on the delivery date.

(i) Tax Withholding. Recipient acknowledges that, at the actual delivery date,
the value of delivered shares of Common Stock will be treated as ordinary
compensation income for federal and state income and FICA tax purposes, and that
the Company will be required to withhold taxes on this income amount. On or
before the delivery date, the Company will notify Recipient of the required
withholding amount. Concurrently with or prior to the delivery of the
certificate referred to in Section 1(g), Recipient shall pay to the Company the
required withholding amount in cash or, at the election of the Recipient (which
election must be made on or before the Determination Date), by surrendering to
the Company for cancellation shares of the Company’s Common Stock to be
delivered with respect to the RSUs or other shares of the Company’s Common Stock
valued at the closing market price for the Company’s Common Stock on the
Determination Date. If the Recipient pays the withholding amount in shares of
Common Stock, the Company shall pay to the Recipient in cash the amount of any
resulting over payment.

(j) Section 409A. The award made pursuant to this Agreement shall be interpreted
in accordance with Section 409A and Treasury regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance issued after the grant of the award. For example, a termination
of employment shall be determined with respect to standards for “separation from
service” within the meaning of applicable regulations.

 

8



--------------------------------------------------------------------------------

(i) Notwithstanding any provision of the award to the contrary, the Company may
adopt such amendments to the award or adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Company determines are necessary or appropriate to
(1) exempt the award from the application of Section 409A or preserve the
intended tax treatment of the benefits provided with respect to the award, or
(2) comply with the requirements of Section 409A.

(ii) If an amount is determined to be subject to applicable provisions of
Section 409A of the Code, payment in connection with termination of employment
for a reason other than death or total disability may not start or be made to
Recipient if the Company determines Recipient is a “key employee” as defined in
Section 416(i) of the Code, without regard to Section 416(i)(5) of the Code,
before the date which is six months after the date of termination,
notwithstanding any other provisions for time of payment in this Agreement, if
such delay in payment is necessary to comply with Section 409A of the Code. The
Company may determine that Recipient is a key employee in the event of doubt or
to avoid impractical efforts or expense to make an exact determination of key
employees. Recipient shall have no claim, rights or remedy if the determination
is not correct.

2. Miscellaneous.

(a) Entire Agreement; Amendment. This Agreement and the Plan (including without
limitation Section 17 thereof) constitute the entire agreement of the parties
with regard to the subjects hereof and may be amended only by written agreement
between the Company and the Recipient.

(b) Notices. Any notice required or permitted under this Agreement shall be in
writing and shall be deemed sufficient when delivered personally to the party to
whom it is addressed or when deposited into the United States mail as registered
or certified mail, return receipt requested, postage prepaid, addressed to
Electro Scientific Industries, Inc., Attention: Corporate Secretary, at its
principal executive offices or to the Recipient at the address of Recipient in
the Company’s records, or at such other address as such party may designate by
ten (10) days’ advance written notice to the other party.

(c) Rights and Benefits. The rights and benefits of this Agreement shall inure
to the benefit of and be enforceable by the Company’s successors and assigns
and, subject to the restrictions on transfer of this Agreement, be binding upon
the Recipient’s heirs, executors, administrators, successors and assigns.

(d) Further Action. The parties agree to execute such further instruments and to
take such further action as may reasonably be necessary to carry out the intent
of this Agreement.

(e) Applicable Law; Attorneys’ Fees. The terms and conditions of this Agreement
shall be governed by the laws of the State of Oregon. In the event either party
institutes litigation hereunder, the prevailing party shall be entitled to
reasonable attorneys’ fees to be set by the trial court and, upon any appeal,
the appellate court.

 

9



--------------------------------------------------------------------------------

(f) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original.

 

ELECTRO SCIENTIFIC INDUSTRIES, INC.

By:

 

 

 

        Authorized Officer

 

                                                             , Recipient

 

10



--------------------------------------------------------------------------------

EXHIBIT A

PEER GROUP COMPANIES

Advanced Energy

ATMI

Brooks Automation

Coherent

Cohu

Cymer

Entegris

FEI

FormFactor

GSI

Intevac

KLA-Tencor

Kulicke & Soffa Industries

Lam Research

MKS Instruments

Newport

Rudolph

Teradyne

Ultratech

Varian Semiconductor

Veeco Instruments

Zygo

 

A - 1



--------------------------------------------------------------------------------

EXHIBIT B

DESIGNATION OF BENEFICIARY

 

Name  

 

     Social Security Number         -    -        

I designate the following person(s) to receive any restricted stock units
outstanding upon my death under the Performance-Based Restricted Stock Units
Award Agreement with Electro Scientific Industries, Inc.:

Primary Beneficiary(ies)

 

Name   

 

      Social Security Number            -        -           

Birth Date  

 

      Relationship                                                       Address
 

 

      City                      State              Zip                

 

Name   

 

      Social Security Number            -        -           

Birth Date  

 

      Relationship                                                       Address
 

 

      City                      State              Zip                

 

Name   

 

      Social Security Number            -        -           

Birth Date  

 

      Relationship                                                       Address
 

 

      City                      State              Zip                

If more than one primary beneficiary is named, the units will be divided equally
among those primary beneficiaries who survive the undersigned.

Secondary Beneficiary(ies)

In the event no Primary Beneficiary is living at the time of my death, I
designate the following the person(s) as my beneficiary(ies):

 

Name   

 

      Social Security Number            -        -           

Birth Date  

 

      Relationship                                                       Address
 

 

      City                      State              Zip                

 

Name   

 

      Social Security Number            -        -           

Birth Date  

 

      Relationship                                                       Address
 

 

      City                      State              Zip                

 

Name   

 

      Social Security Number            -        -           

Birth Date  

 

      Relationship                                                       Address
 

 

      City                      State              Zip                

If more than one Secondary Beneficiary is named, the units will be divided
equally among those Secondary beneficiaries who survive the undersigned.

This designation revokes and replaces all prior designations of beneficiaries
under the Performance-Based Restricted Stock Units Award Agreement.

 

 

       Date signed:             , 20     Signature       

 

B - 1